t c summary opinion united_states tax_court rose m munoz petitioner v commissioner of internal revenue respondent docket no 7518-05s filed date rose m munoz pro_se vivian n rodriguez for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code as in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure after concessions the issues for decision are whether petitioner received unreported nonemployee compensation of dollar_figure and whether petitioner worked as an independent_contractor subject_to self-employment_tax background the stipulated facts and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in miami florida petitioner is a native spanish speaker who does not speak or understand english her daughter acted as her interpreter at trial during petitioner worked as an independent_contractor doing packing work for selected trading corporation stc petitioner’s job involved opening boxes containing the items packaging them sealing them into bags and then putting a price on them petitioner packaged items such as hair accessories and she was paid on a piecework basis 1petitioner concedes her correct filing_status is married_filing_separately she is not entitled to a dependency_exemption deduction and she is not entitled to an earned_income_credit petitioner filed a form_1040 u s individual_income_tax_return on which she reported wages of dollar_figure business income of dollar_figure from stc and adjusted_gross_income of dollar_figure respondent received a form 1099-misc miscellaneous income from advance cargo corporation acc reporting that dollar_figure in nonemployee compensation was paid to petitioner the form 1099-misc bears petitioner’s correct social_security_number but the wrong middle initial on date respondent issued to petitioner a statutory_notice_of_deficiency determining that petitioner had unreported nonemployee compensation of dollar_figure for services rendered to acc discussion the commissioner’s determinations are presumed correct and generally taxpayers bear the burden of proving otherwise rule a 290_us_111 petitioner contends that she did not receive any unreported nonemployee compensation because she has never worked for acc in any capacity she testified that the only job she held in was with stc 2petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations this court concludes that sec_7491 does not apply because petitioner has not produced any evidence that establishes the preconditions for its application respondent contends that petitioner worked as an independent_contractor for acc during and that petitioner received compensation in cash respondent called gabriella olivera olivera owner and president of acc in as a witness olivera’s job was to interact with customers and to oversee the company according to olivera acc is a freight forwarder its business is to load cargo into containers and to ship them to south and central america ninety percent of the cargo shipped by acc was computer parts acc employed both full-time employees and independent contractors in its warehouse the workers were responsible for counting repacking loading and wrapping the computer parts independent contractors were paid in cash and were generally hired during periods of high season to assist with the loading of the containers acc employed between and employees and independent contractors in two people from acc’s administration together with an accountant maintained the books_and_records of acc the accountant prepared and sent out forms 1099-misc for based on information provided by acc during the end of the year olivera testified that because petitioner was paid dollar_figure in cash by acc in acc issued a form 1099-misc to petitioner in in addition to olivera’s testimony and the form 1099-misc for respondent presented a copy of a signed non-employee written contract between petitioner and acc contract in the contract petitioner agreed that she was an independent_contractor for acc and that she was responsible for her estimated federal income and self-employment taxes respondent also presented a fax dated date with petitioner’s notarized signature in which petitioner confirmed that she received a form 1099-misc for from acc and that she worked at acc in at trial petitioner testified that she did not work for acc claiming that her social_security_number was stolen and that her identity was used by someone else who worked at acc petitioner argued that the name on the form 1099-misc rosemary d munoz was incorrect petitioner’s name is rose mary munoz while rosemary d munoz was her daughter the court finds that is likely to be a clerical_error rather than an indication of identity theft after respondent notified petitioner of the unreported income petitioner granted several individuals including an orlando rego rego powers of attorney to help investigate the alleged identity theft petitioner testified that rego had her sign some documents but she did not read them because she did not understand english petitioner further testified that rego covered the documents so that the only thing that she saw was a little check mark and the line for her to sign petitioner essentially argues that while the signatures on the contract and the fax are hers as a result of rego’s actions she had no knowledge of the content in either document generally a taxpayer cannot avoid the duty_of filing accurate returns by placing responsibility on an agent 63_tc_149 moreover the court is not required to accept petitioner’s self-serving testimony 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 see transp labor contract leasing inc v commissioner 123_tc_154 to the extent that respondent has the burden of producing information with respect to the form 1099-misc pursuant to sec_6201 respondent has satisfied that burden other evidence weighs in favor of a finding that petitioner was an independent_contractor for acc in in petitioner lived with her teenage daughter and 85-year-old mother petitioner testified that in their income derived primarily from her independent_contractor job at stc with an annual income of dollar_figure and her mother’s social_security income with an annual income of approximately dollar_figure on its face a monthly income of approximately dollar_figure appears insufficient to provide for a family of three in miami moreover the court notes that the type of work in which independent contractors engage at acc is similar to the type of work that petitioner did at stc the court based on all of the evidence presented by petitioner and respondent concludes that petitioner was an independent_contractor for acc in sec_61 defines gross_income for purposes of calculating taxable_income as all income from whatever source derived 348_us_426 sec_1401 imposes a percentage tax on self-employment_income of every individual see 108_tc_130 self-employment_income is defined as the net_earnings_from_self-employment derived by an individual during any taxable_year sec_1402 the term net_earnings_from_self-employment is defined as the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions which are attributable to such trade_or_business sec_1402 petitioner was self-employed as an independent_contractor in accordingly petitioner is liable for self-employment_tax under sec_1401 on the unreported nonemployee compensation received from acc in reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
